DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 are rejected under 35 U.S.C. 102(b) as being anticipated by Phillips (2003/0181990).
Phillips teaches a method for control of at least one actuator (at least one of a cell 206, bladder, array 302) of a dynamic support apparatus (including the entirety of figure 2A or the apparatus shown in figure 3 or the manual control system, see par. 0085-0088).

    PNG
    media_image1.png
    434
    268
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    665
    media_image2.png
    Greyscale

The method comprising monitoring a pressure (with a pressure sensor 314 or by manual control, see par. 0086-0088) of the at least one actuator; and


Claim 2, refering to at least par. 0073 stating: 
[0073] In one preferred embodiment, the control system uses pressure sensors 314 to compare the pressure in individual bladders or a zone of bladders with a predetermined calculated threshold pressure. The pressure sensor relays the pressure data to the CPU 304. The CPU 304, based on the data received from monitoring the pressure, controls the pump 308 and/or valve manifold 312, such that additional fluid is provided to cells or zones having decreased pressure (drops below current pressure setpoint), while fluid is removed from cells or zones having increased pressure thereby accommodating for fluctuations in volume of a residual limb. If a threshold pressure is exceeded a CPU opens a valve controlling the exit of fluid from a fluid cell or zone of cells disposed in the socket to allow fluid to escape and thereby reduce the volume of the cell or zone of cells. Alternatively, if the pressure (drops below current pressure setpoint) within a cell or zone of cells is too low (by more than a pre-determined threshold), a valve can be opened directing fluid into the cell or zone of cells. 
Further see par. 0080 teaching the control system computes an upper and lower threshold pressure and further can be entered by the user or prosthetist.
Claim 3, regarding the “evaluating a user amputee’s activity level base on the pressure” and altering the pressure, see par. 0012-0013 discussing changes in weight and gait. Note, ”fluid to bladders where more or less pressure is desired, depending on the particulare muscles being supported or due to changes in volume due to the amputee’s activity”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/
Primary Examiner, Art Unit 3738